Fourth Court of Appeals
                                San Antonio, Texas
                                   November 17, 2022

                                   No. 04-22-00529-CR

                                   Jenelius O. CREW,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR12785
                      Honorable Stephanie R. Boyd, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due on or before December 14, 2022. Further requests for
extension of time will be disfavored.




                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court